DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 2/23/2022.

Allowable Subject Matter
Claims 1, 3-5, 7-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior of record fails to disclose the claimed invention such as a process of making a Maximum Slot Occupy (MSO) coil comprising steps of: a pressing step of forming a bent surface on a part of a unit coil layer, which has a ring shape such that both ends thereof face each other, thereby endowing both ends of the unit coil layer with a height difference; a fixing step of connecting and fixing a plurality of unit coil layers to each other, each unit coil layer having the bent surface formed thereon, such that one end of both ends of a unit coil layer having the bent surface formed thereon contacts the other end of both ends of another unit coil layer having the bent surface formed thereon; and a bonding step of bonding connection parts where one end and the other end of each of a plurality of unit coil layers that are connected and fixed to each other are in contact, wherein connection parts of the plurality of unit coil layers connected to each other through the coupling structure are bonded by making the grooves and the protrusions of the coupling structure into a half-molten state by using a resistance heat generated when flowing an electric current to the connection part and integrally pressing the connection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL D KIM/Primary Examiner, Art Unit 3729